McCarthy, J.
In regard to the' formal proof on the admission of the photographs offered in evidence we think no harm was done, since the plaintiff afterwards practically admitted that these photographs were correct and represented only one portion of the building.
*468This was as claimed for by the defendant, and if there was any defect at the time they were offered and admitted in evidence, that was cured by the admission.
The case was fairly and fully presented by both sides on the facts, and the charge of the trial justice was clear and concise, to which no objection was taken.
We find no substantial errors, and, therefore, judgment must be affirmed, with costs.
Eotty, J., concurs.
Judgment affirmed, with costs.